Citation Nr: 9934338	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  94-44 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
chronic psychosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied the veteran's application 
to reopen his claim for service connection for a chronic 
psychosis.


FINDINGS OF FACT

1.  In a decision dated in June 1987, the Board denied the 
veteran's claim for service connection for a psychiatric 
disability.

2.  The evidence associated with the claims file subsequent 
to the Board's June 1987 denial, does not bear directly and 
substantially upon the claim for service connection for a 
chronic psychosis, and by itself and in connection with 
evidence previously assembled is not so significant that it 
must be considered to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The Board's June 1987 decision denying entitlement to 
service connection for a psychiatric disorder is final.  
38 U.S.C.A. §§ 7103(a), 7266 (West 1991); 38 C.F.R. § 20.1100 
(1999).

2. The evidence received since the June 1987 denial is not 
new and material; thus, the requirements to reopen the claim 
of entitlement to service connection for a chronic psychosis 
have not been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision by the Board is final unless a notice of appeal is 
filed with the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) within 120 days after the date on 
which notice of the Board's decision was mailed to the 
veteran.  38 U.S.C.A. §§ 7103(a), 7266; 38 C.F.R. § 20.1100.  
In a decision entered in June 1987, the Board denied service 
connection for a psychiatric disorder on the ground that such 
disability was not incurred in or aggravated by military 
service.  The veteran did not file a notice of appeal of the 
Board's 1987 decision, and therefore that decision is final.

Once a Board decision becomes final, absent the submission of 
new and material evidence, the claim may not thereafter be 
reopened or readjudicated by the VA.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  New evidence submitted to reopen a 
claim will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

If the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156(a), the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Winters v. West, 12 Vet. App. 203 (1999); Elkins 
v. West, 12 Vet. App. 209 (1999).  If the claim is well 
grounded, the duty to assist must be fulfilled and then the 
claim is evaluated on the merits.  Winters, at 206.

The veteran's original claim for service connection was 
denied in May 1976.  He later sought to reopen the claim in 
1986, his claim was denied, and he appealed that denial.  The 
Board affirmed the RO's denial in a June 1987 decision on the 
grounds that new and material evidence had not been 
submitted.  The veteran  filed an application to reopen his 
claim for service connection in December 1993.

At the time of the Board's June 1987 decision, the following 
pertinent evidence was of record:  service medical records; 
VA outpatient treatment record, dated in October 1975.  
Service medical records reveal that the veteran reported 
trouble sleeping at his May 1971 induction physical 
examination.  It was also noted that the veteran stuttered.  
Psychiatric state was reported to be normal.  Service medical 
records are completely devoid of any complaints of or 
treatment for psychiatric difficulties.

The October 1975 VA Medical Center outpatient report states 
that the veteran was complaining of anxiety, insomnia, 
bewilderment and mental confusion for the past three weeks 
since he shot his father in the leg.  The veteran claimed he 
was all right until 1 1/2 years previously when he began to use 
marijuana and alcohol.  He was diagnosed with acute 
undifferentiated schizophrenia, in remission with medication.  

Subsequent to the Board's June 1987 decision, numerous 
medical records from VA medical facilities have been 
associated with the claims file, dating from December 1994 to 
as recent as June 1999.  He has had various diagnoses, 
including psychosis, paranoid schizophrenia, substance 
abuse/polysubstance abuse disorder, schizoid and avoidant 
personality disorder, schizoaffective disorder, substance 
induced mood disorder, and antisocial personality disorder.  
However, there are no newly submitted medical records to 
indicate that the veteran's psychiatric disorders were 
incurred either during service or within the one year 
presumptive period thereafter, applicable in cases where 
there is a diagnosis of a chronic psychosis.  See 38 C.F.R. 
§ 3.309(a).  Rather these records show that the veteran was 
hospitalized multiple times during the 1990's, some twenty 
years after his separation from service.  A Dr. Chov, who is 
a VA physician, stated in his letter bearing on a competency 
claim that the veteran had been hospitalized multiple times 
since the early 1970's.  However, there is no known 
hospitalization before 1975.  As the records do not bear on 
the issue of whether the veteran's psychosis was incurred in 
service or within one year thereafter, they do not constitute 
new and material evidence.  Although the veteran has stated 
he was treated for a psychiatric disorder in 1971 in a 
correctional institute, he has not submitted documentation of 
such treatment.  Furthermore, as there is no evidence he was 
incarcerated during his period of service, and the veteran 
served from May 1971 to June 1972, any treatment at a 
correctional institute would had to have taken place prior to 
his period of active service.  As the evidence is not 
sufficient to reopen the claim, the Board need not proceed to 
analyze whether or not the claim is well-grounded.

Additionally, the veteran stated in his notice of 
disagreement that he was the object of homosexual advances by 
a drill sergeant during service and that thereafter he has 
suffered from psychiatric problems.  Such episode is not 
mentioned in any of the medical records contained in the 
file.  Nor is there any evidence of this episode in the 
service medical records.  Although the Board liberally 
construes the veteran's statements, it does not find that a 
claim for posttraumatic stress disorder arising from this 
incident has been raised from the record.  Should the veteran 
wish to make such a claim in the future, he is free to do so.  


ORDER

The claim for service connection for a chronic psychosis is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

